DISMISS; and Opinion Filed July 13, 2016.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00583-CV

    SCOTT HORTON, PAM HORTON, AND AMSE PARTNERS, LP, Appellants
                                V.
  KEVIN M. WEAVER, DIANA LITTLEJOHN, EARL POTTS, AND THE MESSINA
                       LAW FIRM P.C., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09932

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
       The Court has before it the July 5, 2016 motion to dismiss filed by Scott Horton, Pam

Horton, and AmSe Partners, LP. In the motion, appellants request we dismiss their appeal. We

grant the motion. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


160583F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SCOTT HORTON, PAM HORTON, AND                         On Appeal from the 191st Judicial District
AMSE PARTNERS, LP, Appellants                         Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-13-09932.
No. 05-16-00583-CV         V.                         Opinion delivered by Justice Fillmore,
                                                      Justices Francis and Schenck participating.
KEVIN M. WEAVER, DIANA
LITTLEJOHN, EARL POTTS, AND THE
MESSINA LAW FIRM P.C., Appellees

        In accordance with this Court’s opinion of this date, we DISMISS this appeal. We
ORDER that Scott Horton, Pam Horton, and AmSe Partners, LP bear the costs, if any, of this
appeal.


Judgment entered this 13th day of July, 2016.




                                                –2–